Citation Nr: 0013761	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-18 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a 
right elbow injury.

3.  Entitlement to service connection for residuals of a 
right ankle injury.

4.  Entitlement to service connection for residuals of a left 
thigh injury.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of shrapnel injuries to the face, including the 
forehead and chin. 

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of shrapnel injuries to the right hand.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of shrapnel injuries to the neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to July 
1946 and from July 1948 to December 1948.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO), dated in July and August 1999.

In an August 1999 statement, the veteran raised the issue of 
entitlement to service connection for residuals of a left 
calf injury.  He also submitted a VA Form 9 to the RO in 
March 2000 indicating an intent to reopen his claim for 
service connection for residuals of a left ankle injury.  
These issues are not currently on appeal before the Board, 
and are therefore referred to the RO for appropriate action.



REMAND

After a review of the evidentiary record, the Board finds 
that additional development is necessary.  In March 2000, the 
veteran submitted a VA Form 9 to the RO requesting a hearing 
before a traveling Member of the Board.  In May 2000, his 
representative also requested that the case be remanded to 
schedule such a hearing.  Accordingly, in order to afford the 
veteran due process the case must be remanded to the RO for 
an appropriate hearing to be scheduled.

Therefore, this case is REMANDED for the following:

Schedule the veteran for a hearing before 
a traveling Member of the Board in 
accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.

These claims must be afforded expeditious treatment by the 
RO, as the law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	P.M. DiLORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




